            Case 1:19-cv-03209-RDB Document 18 Filed 01/21/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND

KIRTAN PATEL, Individually and on behalf of
all others similarly situated,
        Plaintiff,                                 Case No.: 1:19-cv-03209-RDB
       v.                                          Hon. Richard D. Bennett
UNDER ARMOUR, INC., et al.
         Defendants.

PHILLIP KRAFT, Individually and on Behalf
of all others similarly situated,
                                                   Case No.: 1:19-cv-03502-RDB
            Plaintiff,
        v.                                         Hon. Richard D. Bennett
UNDER ARMOUR, INC., et al.
            Defendants.

JEFFREY WARONKER, Individually and on
behalf of all others similarly situated,
                                                   Case No.: 1:19-cv-03581-RDB
            Plaintiff,
            v.                                     Hon. Richard D. Bennett
UNDER ARMOUR, INC., et al.
            Defendants.

NOTICE OF WITHDRAWAL OF JULIE HSU’S MOTION FOR CONSOLIDATION OF
  THE ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF
                     SELECTION OF COUNSEL

       TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR RESPECTIVE

ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that Movant Julie Hsu (“Movant”) respectfully withdraws her

motion for consolidation of the above-captioned actions (the “Actions”), appointment as lead

plaintiff, and approval of her selection of Lead Counsel. On January 6, 2020. Movant timely filed

a motion for consolidation, appointment as Lead Plaintiff, and approval of selection of counsel,

stating that she suffered losses of approximately $269,005.75 in financial losses in connection with
          Case 1:19-cv-03209-RDB Document 18 Filed 01/21/20 Page 2 of 2



her purchases of Under Armour, Inc. (“Under Armour” or the “Company”) from September 16,

2015 and November 1, 2019, inclusive. Similar motions were filed by other putative class members

in the Actions. Having reviewed the competing lead plaintiff motions, Movant does not appear to

have the largest financial interest.

        The Private Securities Litigation Reform Act of 1995 (“PSLRA”) provides a presumption

that the “most adequate plaintiff” to represent the interests of class members is the person or group

that, among other things, has “the largest financial interest in the relief sought by the class.” 15

U.S.C. § 78u-4(a)(3)(B)(iii)(I). Based upon a review of the competing motions and supporting

papers provided by the other movants seeking appointment as lead plaintiff, it appears that, while

Movant is well-qualified to serve as Lead Plaintiff in the Actions, she does not possess the “largest

financial interest in the relief sought by the class” as required by the PSLRA. 15 U.S.C. § 78u-

4(a)(3)(B)(iii)(I)(bb).

        This withdrawal shall have no impact on the Movant’s membership in the proposed class,

her right to share in any recovery obtained for the benefit of the class, or her ability to serve as

Lead Plaintiff should the need arise.


Dated: January 21, 2020                               Respectfully Submitted,

                                                      LEVI & KORSINSKY, LLP

                                                      By: /s/ Nicholas I. Porritt
                                                      Nicholas I. Porritt (17078)
                                                      Adam M. Apton
                                                      1101 30th Street NW, Suite 115
                                                      Washington, DC 20007
                                                      Tel.: (202) 524-4290
                                                      Fax: (202) 333-2121
                                                      Email: nporritt@zlk.com
                                                      Email: aapton@zlk.com

                                                      Counsel for Movant


                                                 2
